 INDEPENDENT STAVE COMPANY219Independent Stave Company and Coopers' Interna-tional Union of North America, AFL-CIO, andIts Local 42. Case 17-CA-7814March 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 26, 1979, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent, GeneralCounsel, and the Charging Party filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge as modified below.We agree with the Administrative Law Judgethat Respondent violated Section 8(a)(5) and (1) ofthe Act by repudiating the arbitrator selectionclause of its bargaining agreement with the Union.However, we disagree with his conclusions thatRespondent did not also violate the Act by failingand refusing to comply with the union-security andcheckoff provisions of that agreement.The parties' most recent contract, signed onApril 27, 1977, provides in article V for Respon-dent's checking off, upon receipt of duly signedemployee authorization forms, all monthly duesand fees which "will be transmitted to the Finan-cial Secretary of the local union." The provisionsof the checkoff form shall, it is added, conform tothe provisions of "this Article." Article VI of thecontract, entitled "Union Security," provides, insection 1, that an employee must, as a condition ofemployment, be a union member. In section 2, itstates (a) that if an employee fails to maintain suchmembership the Union shall so notify Respondentand demand the employee's discharge, and (b) that"the employer after investigating and finding thatsaid employee is not a member in good standing,and does not agree to become a member, shall dis-charge the delinquent employee immediately." Sec-tion 3 of article VI states: "Member in good stand-ing means payment of dues and initiation fees."On June 2, 1977,1 the Union submitted to ErnestSmith, assistant to Respondent's President, a letterstating that the Union, under article VI, Section 2,was demanding the discharge of some 46 namedI All dates are 1977 unless noted otherwise.248 NLRB No. 25employees. The Union revised that list on June 6and also added one more employee it wished dis-charged. Respondent's response to the demand wasto ask for the employees' checkoff cards; the Unionturned over 36 cards.2Respondent took no actionon the demand and, on June 28, the Union threat-ened to file a charge with this Board if Respondentcontinued to fail to "enforce the union securityprovision of our contract." Apparently in responseto this threat, Respondent on July 1 sought and se-cured from a Missouri circuit court an order re-straining the Union from enforcing the union-secu-rity provisions of the bargaining agreement.3Inso-far as the record indicates, Respondent has notcomplied with the provisions of article VI, section2. Thus, it has taken no steps to determine if theemployees the Union demands be discharged aremembers in good standing, and, if not, whetherthey agree to become members; and it has dis-charged no one pursuant to the Union's demand.The Union's first request for compliance withthe checkoff provisions of the 1977 agreement was,in effect, its delivery to Respondent of the newcheckoff authorizations on June 6. Thereafter, theUnion on a monthly basis notified Respondent ofthe amounts it felt were due pursuant to checkoff.Respondent has not, however, paid over to theUnion any checked-off dues or initiation fees sincesigning the new agreement. Nevertheless, begin-ning on or about July I it began deducting uniondues from the wages of employees whose authori-zations had been submitted on June 6. Then, onJuly 22, Respondent circulated a petition for em-ployees to sign which stated:To Independent Stave Company, you arehereby requested to withhold from my paycheck each week an amount sufficient to coverany dues and fees I might have to pay to theCoopers' Local #42 in order to keep my job.Because I object to paying these amounts asbeing in violation of Missouri Law, I requestyou hold such amounts in a separate escrowaccount pending the determination by theCourt in the action your company has institut-ed in Laclede County Circuit Court.Some 85 employees signed the petition and Re-spondent thereafter deducted their dues from theirpay. However, the sums so deducted were nevera These cards were all dated subsequent to the signing of the 1977agreement and incorporated a provision to the effect that they could beterminated at will as provided in the contract's checkoff provision. Theseare referred to herein as "new authorizations." Most of the employeesrepresented by the Union had submitted, under prior contracts, signedauthorization cards which are referred to as "old authorizations" Theycontained no clause providing for their being terminated at will3 The circuit court was reversed in October by the Missouri SupremeCourt on the grounds that the court lacked jurisdictionINDEPENDENT STAVE COMPANY 219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced in an escrow account but were simply car-ried on Respondent's books as an account payable.And, despite the fact that the Respondent lost its"action" in the Missouri courts, as of the date ofthis proceeding it had not paid over to the Unionany of the dues deducted. The Union itself hasbeen unable to collect dues because they are al-ready being "paid over" to Respondent.The Union-Security IssueAs indicated, the complaint alleges in substancethat Respondent violated Section 8(a)(5) and (1) ofthe Act, by failing and refusing to comply with theunion-security provisions of the bargaining agree-ment in response to the union demand on June 2that some 46 employees be discharged for failing tobe union members in good standing; i.e., for failingto pay their dues and initiation fees. Respondent, inresponse to the Union's demand, made no attemptto comply with the provisions of the union-securityclause and no employees were discharged. Rather,as the facts outlined above show, Respondent'sreply to the Union's demand was, first, a requestfor checkoff authorizations and, second, an unsuc-cessful state legal proceeding to enjoin enforcementof the contract's union-security clause. Neverthe-less, the Administrative Law Judge found that Re-spondent had not violated the Act by failing tocomply with the union-security provision of itscontract with the Union. He predicated his resultessentially on the ground that as the Union hadfailed in its fiduciary responsibilities towards theemployees it sought to have discharged4Respon-dent had reasonable grounds to believe the dis-charges would be unlawful and thus was privilegedto reject the demand. We find this reasoning andresult untenable.54 The Board has long held that an employee must be notified that hisjob is in jeopardy for nonpayment of dues and/or initiation fee and begiven an opportunity to cure the delinquency before a union can lawfullydemand the employee's discharge pursuant to the provision of a union-security clause. See Chauffeurs. Teamsters and Helpers Local Union 150.affiliated with the International Brotherhood of Teamsters. Chauffeurs. War-ehousemen and Helpers of America (Delta Airlines), 242 NLRB No. 66(1979); Distillery. Rectifying. Wine and Allied Workers' International Unionof America, Local Union 38, AFL--CIO (Schenley Distillers, Inc.), 242NLRB No. 51 (1979); Conductron, a subsidiary ofMcDonnell Douglas Cor-poration, 183 NLRB 419, 425 (1970).5 The Administrative Law Judge also seemed to conclude that Re-spondent's noncompliance was justified because the alleged delinquents-or some of them-had been compelled to sing unlawful dual purposedues-checkoff authorizations. We fail to see the relevance of this position,for employee membership in good standing under the union-securityclause had nothing to do with the employees' signing checkoff authoriza-tions and there is no evidence to support the Administrative Law Judge'sapparent conclusion or assumption that the Union would not accept duesand initiation fee payments except by checkoff.Also, Respondent contends that its failure to enforce the contractualunion-security provision was justified by the Union's alleged failure toadmit the purported delinquents to membership in good standing on thesame conditions available to other employees and/or because the Union'smotive in seeking those employees' discharge was to retaliate againstIt is true that before it submitted the June 2letter to Respondent, seeking the discharge of the46 employees, the Union had not directly notifiedeach employee, whose discharge it sought, that hisjob was in jeopardy and that by paying up delin-quent dues and/or initiation fees he could avoiddischarge. But it is also true that, under Section2(b) of the contract's relevant union-securityclause, the Union's demand letter did not requirethe discharge of the alleged delinquents forthwith.Rather, once Respondent received the Union'sdemand, it was first obliged under Section 2(b) toinvestigate and to determine that the alleged delin-quent was, in fact, not a member in good standingand would not agree to become such a member.This Respondent did not do. And in failing to doso, Respondent thereby modified the terms of theparties' contract in violation of Section 8(a)(5) and(1) of the Act. This finding is therefore not depen-dent on the Union's alleged failure to fulfill its fidu-ciary obligation of notification to employees.The Checkoff IssueAs noted above, the parties' contract providesthat, upon proper written authorization from anemployee, Respondent shall check off the employ-ee's dues and initiation fee and remit them to theUnion. Despite the Union's claim that certain duesand initiation fees were due it under the checkoffprovision of the 1977 contract, Respondent hasfailed since the signing of that contract to remitany such payments to the Union. Nevertheless, theAdministrative Law Judge found that Respondentdid not violate the Act by failing to comply withthe checkoff provision of its bargaining agreement.He reached this result on the narrow ground thatthe old authorizations signed and submitted priorto execution of the 1977 agreement were no longereffective and that checkoff authorizations signedthereafter were unlawful dual purpose cards. Con-sequently, he concluded in substance that, sincethere were no outstanding valid checkoff authori-zations, Respondent had no obligation to check offany dues and initiation fees and remit them to theUnion. We disagree for the following reasons.We are not faced here with the situation the Ad-ministrative Law Judge dealt with, i.e., one wherean employer has failed to check off any dues.Rather, we note that Respondent, by variousmeans, since July and August 1977, checked offunion dues for practically all, if not all, employeesthem for failing to support the Union during a strike. There is no substan-tial evidence in the record to support these claims. Furthermore, theywere in substance the subject of a charge filed in Case 17-CB-1817against the Union by Respondent The charge was dismissed by the Re-gional Director and his dismissal was sustained on appeal to the GeneralCounsel INDEPENDENT STAVE COMPANY221represented by the Union. But having checked offthe dues, it failed to remit them to the Union as re-quired by the contract.Although the new authorizations were unlawful,as found by the Administrative Law Judge, andRespondent was therefore not obligated to honorthem, nevertheless it did so and could not lawfullykeep the checked-off dues to itself. Rather, thesums deducted by Respondent represent dues towhich the Union was lawfully entitled and whichthe employees were obligated to pay under thelawful union-security provisions of the contract.Accordingly, Respondent's failure to turn thosesums over to the Union as required by the contractviolated Section 8(a)(5) and (1) of the Act.6In addition, between July 22 and August 11, Re-spondent passed around a petition, which wassigned by approximately 85 employees, authorizingit to check off dues. However, that authorizationpetition on its face violated the contract because itprovided that the checked-off dues be placed inescrow rather than be paid over to the Union.Nevertheless, pursuant to the authorization peti-tion, Respondent did check off dues and had themheld in a general rather than an escrow account. Itthereby deprived the Union of the dues which theemployees were obligated to pay and to which theUnion was entitled under the contract's union-secu-rity provisions. Clearly, this conduct by Respon-dent constitutes an unlawful midterm unilateralchange in the checkoff requirements of the con-tract. In sum, we find that Respondent, by refusingto remit checked-off dues to the Union, failed tocomply with the checkoff provision of the contractand thereby violated Section 8(a)(5) and (1) of theAct as alleged.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices we shall, in additionto the remedial provisions recommended by theAdministrative Law Judge, order that it cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of theAct. We have found that Respondent has violatedthe Act by checking off employees' dues and fail-ing to remit to the Union such checked-off dues towhich it was entitled under the union-security pro-visions of the effective bargaining agreement be-tween the parties.7We shall therefore order Re-spondent to cease and desist from engaging in suchconduct and further order that it pay over to the6 Cf. Welsback Electric Corporation, 236 NLRB 503 (1978); Tribuiani'sDetective Agency, Inc., 233 NLRB 1121, 1124 (1977).7 There is no evidence Respondent checked off any initiation fees andrefused to transmit them to the Union.Union a sum of money, plus interest thereon; equalto the sum of all dues checked off and not remittedto the Union.8We shall order that Respondentcease and desist circulating and seeking employeesignatures on checkoff authorization petitions pro-viding, contrary to the contract checkoff provi-sions for placing such checked-off dues in escrowrather than remitting them to the Union. With re-spect to the union-security violations, we shallorder that Respondent cease and desist from refus-ing to comply with those provisions of the contractand affirmatively that Respondent take steps tocomply with the said contractual provisions.Finally, as it appears that Respondent has a pro-clivity for violating the Act9and in view of the se-rious nature of the violations involved in this pro-ceeding, we find under our recent Decision inHickmott Foods, Inc.,'°that a broad injunctiveorder is fully warranted in this case. We shalltherefore order thatRespondent not violate the Act"in any other manner."CONCLUSIONS OF LAW1. Respondent, Independent Stave Company, isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Coopers' International Union of North Amer-ica, AFL--CIO, and its Local 42, are labor organi-zations within the meaning of Section 2(5) of theAct.3. Respondent has violated Section 8(a)(5) and(I) of the Act of its 1977 collective-bargainingagreement with the Union by:(a) Repudiating the arbitrator selection clause ofthat agreement in July and August 1977.(b) Failing and refusing in response to theUnion's demand letter of June 1 and August 1977.(c) Failing and refusing to comply with thecheckoff provisions of the contract by:(i) Soliciting and securing from employees on itscheckoff authorization petition a provision thatcheckoff dues be placed in an escrow account,rather than remitted to the Union, as required bythe bargaining agreement.(ii) Failing to remit checked-off dues to theUnion.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.8 See International Union of Electrical, Radio and Machine Workers.Local 601. AFL-CIO (Westinghouse Electric Corporation), 180 NLRB 1062(1970) Interest upon the sum due shall be computed in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).9 See, e.g.. Independent Stave Company. Diversified Industries Division,233 NLRB 1202 (1977); Independent Stave Company, 175 NLRB 156(1969); and Independent Stave Company, 148 NLRB 431 (1964).o0 242 NLRB No 177(1979). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Independent Stave Company, Lebanon, Missouri,its officers, agents, successors, and assigns shall:I. Cease and desist from:(a) Refusing to bargain in good faith with Coo-pers' International Union of North America, AFL-CIO, and its Local Union 42 by:(1) Repudiating and refusing to comply with thearbitrator selection clause of its collective-bargain-ing agreement with the above-named Union.(2) Refusing and failing to comply with theunion-security provisions of its bargaining agree-ment with the Union.(3) Refusing and failing to comply with thecheckoff provisions of its bargaining agreementwith the Union by soliciting from employees in acheckoff authorization petition a provision thatchecked-off dues be placed in escrow rather thanremitted to the Union as required by the bargainingagreement, or by not remitting checked-off dues tothe Union as required by the bargaining agreement.(b) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Remit to the Union with interest any and allunion dues and initiation fees withheld from em-ployees but not yet remitted to the Union.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, wage rate and other re-cords, work schedules, production reports anddata, social security payment records, timecards,personnel records and reports, and all other re-cords and entries necessary to determine the sumsdue under this Order.(c) Bargain in good faith with the Union bycomplying with the arbitrator selection and theunion-security and checkoff provisions of its 1977bargaining agreement with the Union.(d) Post at its Lebanon, Missouri, plant copies ofthe attached notice marked "Appendix B."1Copies of said notice, on forms provided by theRegional Director for Region 17, after being dulysigned by Respondent's authorized representative,shall be posted in said premises by Respondent im-I I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of The National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence, the National Labor Re-lations Board has found that we violated the Na-tional Labor Relations Act and we have been or-dered to post this notice to our employees.The National Labor Relations Act, as amend-ed, gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees' bar-gaining representative and employer have acollective-bargaining agreement which im-poses a lawful requirement that employeesbecome union members.WE WILL NOT refuse to bargain in goodfaith with Coopers' International Union ofNorth America, AFL-CIO, and its Local 42by:(a) Repudiating the arbitrator selectionclause of our bargaining agreement with theUnion.(b) Failing and refusing to comply with theunion-security provision of that agreement.(c) Failing or refusing to comply with thecheckoff provisions of that agreement by:(i) Soliciting and securing from employeescovered by the agreement a provision oncheckoff authorizations that checked-off duesbe placed in escrow rather than remitted tothe Union as required by the agreement.(ii) Failing to remit checked-off dues to theUnion. INDEPENDENT STAVE COMPANY223WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise ofthe rights guaranteed in Section 7 of the Act.WE WILL pay over to the UniQn with inter-est any and all union dues and initiation feeswithheld from employees' pay but not yetgiven to the Union.WE WILL bargain with the Union in goodfaith by complying with the arbitrator selec-tion and the union-security and checkoff pro-visions of our 1977 bargaining agreement withthe Union.INDEPENDENT STAVE COMPANYDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me on August 22 and 23, 1978, atLebanon, Missouri, pursuant to a complaint issued onDecember 21, 1977, and an amendment to the complaintissued on April 25, 1978, by the Regional Director of theNational Labor Relations Board for Region 17. Thecomplaint and the amendment are based on a charge andan amended charge filed by Coopers' InternationalUnion of North America, AFL-CIO, and its Local 42 onAugust I and 22, 1977, respectively. The complaint al-leges that Independent Stave Company, herein calledRespondent, had engaged in and is engaging in certainviolations of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended.IssuesThe complaint, together with the later amendment, al-leges that Respondent violated Section 8(a)(5) and (1) ofthe Act by repudiating the collective-bargaining contractin three ways: (1) refusing to comply with Local 42'sdemand to discharge certain employees because theyfailed to become members of the Union as required bythe union-shop clause; (2) refusing to honor executeddues-checkoff authorizations and refusing to transmitthose dues to Local 42; and (3) refusing to comply witha clause setting forth the procedure to select arbitrators.While Respondent advances several defenses to these al-legations, its principal defense with regard to the first isthat Local 42 breached its fiduciary obligation to itsmembers by failing to properly advise them that theirjobs were in jeopardy and the steps which could betaken to avoid discharge. With regard to the second alle-gation, Respondent defends on the ground that thecheckoff authorizations are invalid. It defends the thirdby denial.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. At theend of the General Counsel's case-in-chief, as supple-mented by a presentation by the Charging Party, Re-spondent moved to dismiss the complaint and orallyargued that motion. Upon my denial of the motion, Re-spondent chose to stand on the record as made and elect-ed not to present further evidence. Both the GeneralCounsel and Respondent filed briefs which have beencarefully considered.Upon the entire record of the case,' and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits it is a Missouri corporation operat-ing a manufacturing plant in Lebanon, Missouri, where itproduces barrels. It also admits it annually purchasesgoods and services valued in excess of $50,000 directlyfrom sources outside Missouri and annually sells goodsand services valued in excess of $50,000 to customers lo-cated outside Missouri. Accordingly, it admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAt the hearing the parties stipulated that the ChargingParty, consisting of both the International Union and itsLocal 42, were labor organizations within the meaning ofSection 2(5) of the Act and I so find.Ill. THE AL.LEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent operates at least two facilities at its Leba-non, Missouri, location, its Diversified Industries Divi-sion, known locally as the bowl factory, and the barrelfactory. Local 42 is the recognized bargaining represen-tative at the barrel factory while its sister, Local 7, is thecollective-bargaining representative of employees work-ing at the bowl factory. Local 42, together with itsparent International Union, has had a collective-bargain-ing relationship with Respondent since at least 1964.In 1976 the preceding collective-bargaining agreementcovering the barrel factory employees expired and Local42 struck to obtain a new agreement. The strike beganon September 13 and ended on November 24 of thatyear. The expired agreement contained a standard union-shop clause, a dues-checkoff authorization clause, and agrievance-arbitration clause. Although the strike endedin November, no new collective-bargaining agreementwas signed until April 27, 1977, with an effective date ofIn July 1977 Respondent filed an action in the Missouri state courtsystem seeking to demonstrate that the Missouri constitution contained aprohibition against union-security clauses in collective-bargaining con-tracts At the time of the instant hearing that case had reached the Su-preme Court of Missouri Thereafter, on October 10, 1978, that courtissued its decision holding that the Missouri constitution did not bar theinclusion of union-security provisions in collective-bargaining agreementsIndependent Stave Company, Inc. v Higdon, 572 S.W. 2d 414 (Mo. 1978).At the parties' request I have taken notice of that decision.The Charging Party, on November 9, 1978, filed a motion before me tosubmit newly discovered evidence and in the alternative requested that Itake notice that Respondent had filed a motion for reconsideration withthat court and on November 6 the clerk advised the motion had been"overruled" The Charging Party's motion is granted to the extent that Ishall take judicial notice of the courts order denying reconsideration 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 9, 1977. The reason for the delay between the endof the strike and the signing of a new contract is notclear in this record, though a petition for representationelection may have been filed by a rival union causingsome of the delay.B. Negotiations Relating to the Dues-CheckoffAuthorization ClauseThe principal negotiator for Respondent was its attor-ney, Ransome Ellis. The Union's negotiating committeeconsisted of several individuals not clearly shown in therecord, but including Local 42's financial secretary, CarlTait. Tait testified that during negotiations Respondentand the Union agreed that the old checkoff cards werenot properly worded and new cards would have to beused in the future. Respondent's assistant to its president,Ernest Smith, recalled that Ellis and Union Attorney J.F. Souders had reached a side agreement requiring newcheckoff cards to be submitted, apparently to changesome wording regarding the employees' right of revoca-tion. Indeed, the new collective-bargaining agreement isconsistent with the testimony of Tait and Smith.2ArticleV of the new collective-bargaining agreement is thecheckoff clause and reads as follows:ARTICLE VCheckoffSection 1. It is mutually agreed that all monthlydues and initiation fees will be deducted by theCompany from the second pay period in eachmonth, provided that the Company receives asigned authorization form from the employee. Suchsigned authorization can be revoked at any time bythe employee by giving the Company a signedstatement of revocation. Such dues and fees autho-rized by the employee to be deducted from his paywill be transmitted to the Financial Secretary of thelocal Union. The Company shall be held free andharmless from any liability whatsoever in handlingsuch funds. The checkoff card to be used by theUnion during the life of this agreement is attachedhereto as Appendix " B" and made a part hereof.The provisions of the check off card shall conformto the provisions of this Article.Although the clause provides that the contract shallcontain an appendix B, a style of checkoff authorizationto be used, no such style was ever actually attached tothe agreement. Nonetheless, Attorney Souders draftedlanguage for the new cards. The language variance be-tween the old and the new cards is shown in the foot-note below.32 Neither Ellis nor Souders testified.3 The old and new cards read:Old Card: I hereby accept membership in the Coopers Internation-al Union of N.A., and of my own free will authorize the said Inter-national Union, its agents or representatives, to act for me as a col-lective-bargaining agent in all matters pertaining to rates of pay,hours and other conditions of employment I further authorize myemployer to deduct from my earnings once each month all uniondues, initiation fees and assessments. This authorization is irrevocableC. Solicitation of New Checkoff AuthorizationsDuring the 1976 strike, some 40 members of Local 42had elected to resign their membership and work duringthe strike. Because the Coopers constitution contained aclause prohibiting its members from resigning during alabor dispute, Local 42 refused to accept those resigna-tions. On April 28, 1977, utilizing a letter drafted by Re-spondent's assistant to the president, Smith, which ap-peared on Respondent's letterhead, approximately 36 ofthose individuals attempted to revoke their resignationsfrom the Union. The letter was transmitted to UnionPresident Reeves who directed Union Attorney Soudersto respond. He did so by book letter dated May 9, 1977.Because the Union did not know the employees' currentaddresses, Souders' letter was posted on the Union's bul-letin board in the plant.4It stated that their resignationsfrom the Union had become effective on the date thestrike ended, November 24, 1976. Therefore, Souders ad-vised, in order to obtain membership in Local 42 thoseemployees must "secure and complete an application formembership from Mr. Bobbie Reeves, president of Local42, in the same manner as when you orignally became amember. Mr. Reeves works at the plant and should bereadily available to you before or after work. You mayalso contact your department stewards to request an ap-plication for membership card. Upon completion andfiling of the application with the Union, it will be actedupon."On May 14 a union meeting was conducted duringwhich the initiation fees for new members was raisedfrom $50 to $100. Monthly dues, however, remained at$11.60.On May 24 Local 42 posted a notice at the plant con-taining the following intoductory paragraph:At the May 14 union meeting the initiation fee wasraised from $50 to $100. All new help and thosewho resigned are required to sign new initiationcards and monthly dues cards. There will also beanother card which everyone will be required tosign, including the members in good standing. Thiscard will be used as an address card for the unionfiles.This notice also served as President Reeves' directive tounion stewards when they solicited signatures on thenew checkoff authorization forms. In addition, FinancialSecretary Tait, who served as a steward in one depart-ment, testified that Reeves gave instructions to him andthe other shop stewards to the effect that in order tofor a period of not more than one year or the expiration of theagreement which ever occurs sooner.New Card: I hereby accept membership in the Coopers Interna-.tional Union of North America and Local Union No. 42, affiliatedwith the AFL/CIO and of my own free will, authorize said Union,its Agents or Representatives to act for me as a Collective Bargain-ing Agent in all matters pertaining to rates of pay, hours of workand other conditions of employment. I further authorize my Employ-er to deduct from my earnings all monthly dues and initiation fees.Such signed authorization can be revoked at any time by me ongiving the Company a signed statement of revocation.There is no evidence that the Union ever asked Respondent to pro-vide the names and addresses of bargaining unit employees.--- INDEPENDENT STAVE COMPANY225rejoin the Union those employees who had resignedwould have to sign the new checkoff authorizationcards. In this regard Tait testified as follows:Q. (By Mr. Jones) I am asking you what you saidto those men, though.A. I asked them, I gave them the cards, and thenI said, you have to re-join the Union or you will bedismissed.Q. All right; and in order to re-join the Union,they had to sign those cards, didn't they?A. Yes.Q. Because the card both was a statement indicat-ing acceptance of membership in the Union, thatwas the first part of the card, wasn't it?A. That's right.Q. And they could not re-join the Union withoutsigning that card, could they?A. No.Q. So it is true, then, isn't it that you told themthey had to sign those cards and return them to youor they would have to be asked by the Union to bedismissed by the company?A. Yes.Q. And Bobbie Reeves also gave the sameinstructions he gave you to all the other shop ste-wards, did he not?A. Yes.In addition to telling the resignees that in order torejoin the Union they had to sign the new checkoff au-thorization form, the stewards, consistent with Reeves'May 24 notice, also asked the employees to sign anothercard in order to obtain current addresses for eachmember. The form which was used to accomplish thispurpose appears to be a standard union authorizationcard commonly used by unions during organizationaldrives. (See C.P. Exh. 7.) The reason for the second re-quirement is not clear as the checkoff form contained aspace for the employee's address. To that extent thesecond card duplicated the first.D. The Demand for Discharge Under the Union-ShopClausePursuant to the May 24 directive Tait and the otherstewards began soliciting signatures on both the newcheckoff authorization cards and the address cards. Theirsuccess in obtaining such signatures was desultory at bestas many employees refused to sign them. Accordingly,on June 2, Reeves delivered to Ernie Smith and PlantSuperintendent Don Smith a letter demanding the dis-charge of about 45 named employees for failing to jointhe Union in compliance with the union-shop clause ofthe new collective-bargaining agreement. On June 6,Reeves and Tait met with Ernie Smith again. At thattime Reeves deleted some names on the June 2 list andby a second letter added another name. Simultaneously,Tait gave Ernie Smith at least 36 signed checkoff cardsof the "new" variety.-It is undisputed that the Union did not directly com-municate to those employees whose discharges it was at-tempting to obtain any actual notice of delinquency anddid not accord them any opportunity to pay their arrear-ages. It is true that union stewards had in general termstold the employees in question that they were obligatedto join or rejoin, as the case may have been under theterms of the union-shop clause. Both Souders' May 9letter and Reeves' notice so state. However, there is noevidence that any union official ever told each employeethat he or she (a) was in arrears, (b) how much the ar-rearage was, (c) that his job was in jeopardy, and (d)what the employee could do to avoid discharge underthe clause.Instead of complying with Local 42's demand that theemployees in question be discharged, Respondent filedan action in state court seeking to declare the union-shopclause unenforceable as contrary to the Missouri consti-tution. That action was filed on July 1, and on that dateRespondent obtained a temporary restraining order en-joining Local 42 and the International from seeking thedischarge of employees who had failed to join and re-straining both from collecting dues. A hearing was heldon July 13 and on September 13. The Circuit Court ofLaClede County issued its judgment entering permanentinjunction, together with its memorandum of decision.6While the action was pending in the county court,Ernest Smith circulated a signature sheet to those em-ployees who wished to sign it. In signing that sheet (be-tween July 22 and August 11) some 85 employees, in-cluding Union Financial Secretary Tait, authorized Re-spondent to deduct an amount to cover dues and initi-ation fees which might be owed and to place them in anescrow account pending court determination of theUnion's entitlement to those moneys. The funds, howev-er, have never been deposited in an escrow account; theyhave simply been carried on Respondent's books as anaccount payable.Moreover, it appears from the testimony of Reeves,Tait, and Jerry Griffin, Local 42's vice president, all ofwhom are rank-and-file employees, that Respondent haswithheld dues and initiation fees from the pay of all em-ployees, whether or not they authorized such a with-holding. The Union, as a result of Respondent's action inwithholding those moneys, has been unable to collectany fees or dues since at least June 6, 1977. It should beobserved, however, that Local 42 made no demand forpayment of any kind between April 23, when the newcontract was signed, and June 6, when it presented Re-spondent with the new dues-checkoff authorization formswhich it had recently obtained. Since that time it has, ona monthly basis beginning in June 1977 and through theA total of 38 cards was actually submitted, but 2 were representationauthorization cards, such as C.P Exh 7, and did not authorize anycheckoff.I The Union appealed the trial court's permanent injunction to theMissouri Supreme Court which, on October 10, 1978, unanimously re-versed the trial court finding that it lacked jurisdiction in the matter In-dependent Stave Company. Inc. v. Higdon, 572 SW 2d 424 (Mo 1978) 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstant hearing in August 1978, notified the payroll de-partment of the amounts believed to be owed.E. The Alleged Refusal To Properly Select ArbitratorsBoth the old and the new collective-bargaining agree-ments contain a grievance-arbitration clause. In the newagreement it appears as article XXV. Among otherthings, the clause requires that a permanent panel of fivearbitrators be selected. In addition, after reaching step 3of the grievance procedure, unresolved grievances are tobe referred to arbitration upon the Local's demand forarbitration. After such a demand, the parties are to placethe names of the five permanent arbitrators in a hat anddraw one who shall serve as the arbitrator for the dis-pute.During the term of the previous agreement, accordingto Union President Reeves, the procedure was that, afteran arbitrator had been selected, his name was returned tothe hat so that it could be drawn again for subsequentarbitrations. Reeves' testimony appears to be consistentwith the language of the clause itself. Article XXV, sec-tion 1, states in pertinent part (step 3, subpar. (b): "...The parties shall place the names of these five(5) arbitra-tors in a hat and draw one name therefrom who shallserve as the arbitrator for the dispute ... ."Although the new collective-bargaining contract wassigned on April 23, 1977, the parties did not select thepermanent panel of arbitrators until the day of the in-junction hearing, apparently July 13.7According toUnion President Reeves, between the signing of the con-tract in April and the time of the incidents in question,late July or early August, approximately eight grievanceshad been filed which step 3 had failed to resolve. At alater date that number increased to approximately 13. Inany event, immediately after the panel's selection,Reeves met with Respondent's president, Boswell, toselect an arbitrator for a grievance filed by Reeves.When a second meeting was held shortly thereafter be-tween Reeves and Boswell to select arbitrators for theother grievances, Boswell refused to utilize the name ofthe arbitrator who had been selected earlier until the re-maining four arbitrators had been selected.On August 5 Respondent's attorney, Donald W. Jones,mailed Souders a letter stating in substance that Respon-dent understood that the selection procedure was de-signed to distribute arbitrations to all five arbitratorsequally and in order to guarantee equal distribution eacharbitrator would be stricken from subsequent drawingsuntil all five had been selected; then all five names wouldbe returned to the hat and the process would be repeat-ed. Souders did not respond to Jones' letter, unless theamended charge filed August 22, which with respect tothis matter simply repeated the July 28 charge, can beconsidered a response.The Union has consistently adhered to its position,taken before Boswell, that each time an arbitrator's nameis selected from the hat it should be returned to the hat,7 No witness could recall the exact date, but Reeves remembered thatit occurred on the day of the injunction hearing. Resp. Exh. 2, thecounty court's show cause order, shows the hearing was scheduled forJuly 13. There is no record evidence that the hearing occurred at a laterdate.mingled with the other four, and be available for draw-ing for the next arbitration. Reeves observed that such aprocedure might result in selecting the same arbitratorfor more than one arbitration, which could be held si-multaneously, thereby saving the parties a certainamount of money. Because of this disagreement, the arbi-tration procedure does not now function.IV. ANAL.YSIS AND CONCLUSIONSMatters Relating to Fees, Dues, and Union-ShopClause EnforcementIt will be recalled that the complaint accuses Respon-dent of having violated Section 8(a)(5) and (1) of the Actby repudiating certain terms and conditions of employ-ment as set forth in the collective-bargaining agreement,e.g., dishonoring the dues and initiation checkoff formsand refusing to discharge those employees who failed tojoin the Union as required by the union-shop clause.There is really no dispute that Respondent did what it isaccused of and it defends, inter alia, on the ground thatthe dual-purpose checkoff forms were illegal and it wasnot obligated to honor them. With regard to its refusal tohonor the Union's requests for discharge of employees itboth points to the allegedly invalid checkoff forms andargues that the Union failed to meet its fiduciary obliga-tion to inform the employees that their jobs were injeopardy and failed to advise them what steps they couldtake to cure that jeopardy.It is clear, from the collective-bargaining history, thatit was the party's intent to abrogate the viability of thepreviously executed checkoff forms which were in effectduring the previous collective-bargaining agreement andbefore. The provision of the new collective-bargainingcontract relating to the new forms could have no otherpurpose. Moreover, Tait made no attempt to collect duesin 1977 pursuant to the old authorization cards. Undoubt-edly he did not do so because he believed the old au-thorization cards were no longer effective. Furthermore,Local 42 President Reeves directed his stewards, includ-ing Tait, to obtain the signatures from new employeesand resignees on the new forms. Indeed at least 36 newforms were signed and at least 4 appear to have beensigned by employees who had never revoked their previ-ous checkoff authorizations. Also, it is clear that the par-ties intended to widen the right of an employee torevoke his authorization and wished to delete the refer-ence to the Union's right to collect assessments, a right ithad under the old authorizations. In these circumstancesI find that the parties intended to totally cancel thosedues and fees checkoff authorizations executed prior to1977.8 I therefore cannot consider them as valid for anypurpose.There is no showing, however, that Respondent everagreed to the new form of checkoff authorization whichwas eventually drafted by Union Attorney Souders andcirculated among Respondent's employees by theUnion's stewards.8 Because the cumulative effect of the above-cited evidence is verygreat, demonstrating an extremely high probability that it was the parties'intent to no longer honor the "old" authorization cards, InternationalPresident Higdon's testimony to the contrary must be rejected.--- INDEPENDENT STAVE COMPANY227In fact, it appears that the form which was circulatedis unlawful on its face, absent the availability of anotheroption. The form is a dual-purpose card. When an em-ployee signs it, he joins the Union and simultaneously au-thorizes the Respondent to deduct union initiation feesand periodic dues from his pay. The Board has held con-sistently that such card is unlawful on its face. Interna-tional Union of District 50, and Local Union No. 14029,International Union of District 50, United Mine Workers ofAmerica (Ruberiod Company, a Division of General Anilineand Film Corporation), 173 NLRB 87 (1968); Internation-al Union of Electrical, Radio and Machine Workers, Local601, AFL-CIO (Westinghouse Electric Corporation), 180NLRB 1062 (1970); Interpace Corporation, 189 NLRB132, 139, fn. 11 (1971); and Luke Construction Co., Inc.,211 NLRB 602, 603-604 (1974). The basis of the Board'sholdings in these decisions is that the Act requires anemployee to be given a free choice to sign or not to signa checkoff authorization. American Screw Company, 122NLRB 485, 489 (1959). In the dual-purpose card cases,the free choice is abrogated by improperly connectingthe dues-checkoff authorization to the membership obli-gation under a union-shop clause. Indeed, in this case itappears that the Union went further than simply submit-ting the cards to employees for their signatures. Reeves'instructions to the stewards were, as exemplified by thenotice posted on May 24, to point out to employees thatthey would lose their jobs unless they signed the formwhich was being submitted to them.It is true that, simultaneously with the dual-purposecard, the stewards submitted to each employee a secondcard which it may be argued cured the defect inherent inthe dual-purpose cards. I am not impressed by that logichere because the announced purpose of the second cardwas simply to obtain current addresses for each employ-ee. If that is so, the operable language relating to "ac-cepting" union membership contained in that card is ren-dered meaningless. Moreover, it is undenied that theunion card solicitors never told employees they couldsign either card in order to comply with their contrac-tual obligation to join.9It can hardly be said, therefore,that the Union gave employees a free choice to sign onecard or the other. Indeed, it appears that they were tosign them both, but the single-purpose card had no legalsignificance. In this circumstance, I conclude that thedual-purpose cards were both unlawful on their face andsolicited in a coercive manner. See Hope Industries. Inc.,198 NLRB 853, 856-857 (1972). Accordingly, I concludethat Respondent had no obligation to honor them andthat therefore it did not violate Section 8(a)(5) and (I) asalleged upon their presentation to Respondent on June 6and thereafter.When, on June 2, supplemented by the June 6 modifi-cation, Local 42 demanded the discharge of employeesfor failing to join as required by the union-shop clause,the large number of employees on the list must havegiven Respondent some pause. It knew that no newdues-checkoff authorizations had yet been presented andit knew the previous cards were no longer viable. It wasa Compare Simmons Company. 150 NLRB 709. 711-712 (1965), wherethe employee was given a legitimate option and no violation wsas foundalso well aware that the Local's policy was to collectdues through the checkoff process.'°Aware of thesefacts Respondent balked at the Union's demand. Whetherit balked for the right reason or not, it is undisputed thatthe Union had not met its fiduciary obligation to informemployees what steps they could take to satisfy theirmembership obligations. The Board has held that simplenotice-posting, such as either Souders' May 9 letter orReeves' May 14 notice, is not sufficient to meet that obli-gation. The Union must at a minimum specifically advisean employee whose job is in jeopardy that his job is injeopardy, the amount he owes, and what steps he musttake to avoid discharge. Conductron Corporation, a sub-sidiary of McDonnell Douglas Corporation, 183 NLRB 419429 (1970); Rocket and Guided Missile Lodge 946, Interna-tional Association of Machinists and Aerospace Workers,ALF-CIO (Aerojet-General Coporation), 186 NLRB 561,562, and cases cited in fn. 1 (1970); and InternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacks-miths, Forgers & Helpers, Local Lodge No. 732 AFL-CIO(Triple A Machine Shop, Inc., d/b/a Triple A South), 239NLRB No. 69 (1978). The Union did not do these thingsand accordingly it appears to me that Respondent hadreasonable grounds to believe that membership was notavailable to those employees on the same terms and con-ditions generally applicable to others within the meaningof the second proviso to Section 8(a)(3) of the Act. Inthat circumstance it appears to me that Respondentknew, or had reasonable grounds to believe, that theUnion's demand was unlawful and that by acceding to itRespondent would violate the Act. Accordingly, I findRespondent was privileged to refuse to honor theUnion's demand to discharge the employees in questionand therefore did not violate Section 8(a)(5) and (1) ofthe Act as alleged. Matters Pertaining to the Arbitrator SelectionClauseThe General Counsel has accused Respondent of un-lawfully failing to comply with the arbitrator selectionclause of the agreement. The General Counsel and theUnion contend that Respondent's insistence that the arbi-tral work be spread equally among the five arbitrators iscontrary both to past practice and to the specific lan-guage of the agreement. They contend that by failing tofollow the contract Respondent violated Section 8(a)(5)and (1). Respondent argues that a reasonable reading ofthe agreement is to spread work equally among the fivearbitrators. Thus, it avers that no violation of the Acthas occurred because there is simply a disagreement be-tween the parties regarding the manner in which theclause is to be constructed. That, urges Respondent, is0 It may be that the Union on rare occasions accepted dues paid insome other fashion. but it is clear that the Union wanted the dues to bepaid by checkoff In this circumstance. the testimony of Local 42's offi-cials who said that, if an employee had signed only he form In eidenceas C P Exh 7 and not the checkoff form, his discharge would not havebeen sought. is rejected for lack of weight It is too hypotheticalII Because of the Union's unlawful solicitation of checkoff authoriza-tions and its unlawful demand for the discharge of nonmembers, casessuch as California Blopprpe & Steel Compavnyv. Inc. 218 NiRB 736 (19751.in which the Board found similar contract clause repudiatlons unlawful.are distinguishable 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimply a contract interpretation matter, not a question ofan unlawful refusal to bargain.In this matter I find myself in agreement with theGeneral Counsel and the Charging Party. Section 8(d) ofthe Act obligates both parties to engage in good-faithbargaining and, insofar as grievance-arbitration mattersare concerned, that obligation is a continuing one. NorthAmerican Aviation, Inc., 44 NLRB 604, 612 (1942). ThatRespondent failed to meet that obligation is apparentfrom the evidence. First, Union President Reeves testi-fied without contradiction that the arbitrator selectionclause remained identical to that which appeared in theprevious collective-bargaining agreement and during thatagreement, whenever an arbitration was called for, allfive panel members (with the exception of one who wasdeceased) were placed in the hat for each arbitration.Second, it appears to me that the plain language of theagreement requires that interpretation. The clause statesthat when an arbitration demand is made "the partiesshall place the names of these five (5) arbitrators in a hatand draw one name therefrom who shall serve as the ar-bitrator for the dispute ...." That language could not,in my opinion, be plainer. It clearly requires the namesof all five panel members to be placed in the hat for eacharbitration. This is not to say, however, that Respon-dent's position, had it been taken during negotiations,would have been unreasonable, but the time to raise thequestion was then, not after the contract had beensigned.I should also observe that this is not the first time Re-spondent has taken an unjustifiable position regardinggrievance-arbitration machinery. Recently in IndependentStave Company, Inc., Diversified Industries Division, 233NLRB 1202 (1977), the Board found Respondent's insis-tence that a sister local file an affidavit swearing that theCoopers' International was not participating in theLocal's grievance procedure to be an unlawful midtermmodification of the contract. Although the violationthere was not found to be of the "bad faith" variety, theBoard might well have drawn that conclusion. With thatcase in mind, together with the evidence before me, it isfair now to conclude that Respondent's policy is to pre-vent the operation of grievance-arbitration clauses in itscontracts.I reach this conclusion, not only because of Respon-dent's history, however, but also because its positionhere is palpably unreasonable. Even without Reeves' tes-timony about the past practice, the plain language of thecontract is so clear that Respondent's position is unten-able. The clause clearly requires that all five names beplaced in the hat for each arbitration. That being thecase, Respondent's defense to the refusal-to-bargaincharge, that the dispute is simply one of contract inter-pretation, does not withstand scrutiny. Compare Pan-Abode, Inc., 222 NLRB 313 (1976), a case where theBoard, relying on the plain language of the agreement,reversed an administrative law judge's acceptance of awitness' self-serving testimony attempting to limit a se-niority clause. Similarly, here, Respondent has attemptedto unilaterally limit the application of the arbitrator se-lection clause contrary to its plain meaning. Such a posi-tion, blocking the arbitration provision entirely, is simple,bad-faith bargaining.Whether or not Respondent's conduct is found to be inbad faith, however, it also runs afoul of Section 8(a)(5)and (1) as a midterm modification of a significant portionof the collective-bargaining agreement. Independent StaveCompany, Inc., supra; The Massilon Publishing Company,212 NLRB 869, 873-874 (1974); and Danner Press, Inc.,153 NLRB 1092, 1109 (1965), enforcement denied onother grounds 374 F.2d 230 (6th Cir. 1967). Accordingly,I find that Respondent violated Section 8(a)(5) and (1) ofthe Act by its repudiation of the arbitrator selectionclause.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act by repudiating the arbitrator selectionclause of the collective-bargaining agreement, I shall rec-ommend that it be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Upon the foregoing findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent Independent Stave Company is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Coopers' International Union of North America,AFL-CIO and its Local 42 are labor organizationswithin the meaning of Section 2(5) of the Act.3. In July and August 1977, Respondent violated Sec-tion 8(a)(5) and (1) of the Act when it repudiated the ar-bitrator selection clause of its collective-bargainingagreement with the Union.4. Respondent did not engage in any other violationsof the Act.[Recommended Order omitted from publication.]